Title: To George Washington from Jorre, 29 July 1789
From: Jorre
To: Washington, George



My Lord,
Belfast in Ireland 29th July 1789.

Madame Maury with whom I have the honor to be acquainted, and with whom I had the pleasure to pass some months at Liverpool, will not refuse me, I am sure, her support in confirming to you what I am now to have the honor of communicating.
I am a frenchman born at Rouen of an honest family—I have

been bred to the bar, and I was six years ago admitted an advocate of the Parlement of Paris. Since that time some family disagreements, perhaps a spirit of independence, and a desire to travel, determined me to pass over into England during the Embassy of the Count d’Adhemar with whom I was aquainted.
I continued there three years, after which I came to this place where I have very good acquaintances.
I will say nothing of my talents or my manners, except that agreeably to the recommendations and certificates of several Lords and Persons of distinction, among whom I have been very well received, I flatter myself that you would honor me with your benevolence and protection.
I am morally unhappy, which is the claim I set up—There is no field for me in this quarter—I am young (31) I am a Boy, and have zeal.
It is not that I am in want of any thing in this country: but that I cannot find here that kind of employment which is agreeable to me.
To be concise I shall have the honor to tell you that the subject of my letter is to supplicate that you would permit me to repair to you, and to solicit that service which it is in your power to render me, and which you would not refuse to an honest person of whose probity you could be assured.
I feel the insufficiency of my title at present, and I request that you would not decide upon that, but wait until the manner in which I should present myself to you should answer, in all points to what you might expect of me.
Permit me then to request your permission to present to you the homage of those sentiments which are due to you, to pay that tribute which every sensible man reserves for your virtues—to convince you of the exact truth of what I now announce to you—to deserve the honor, of which I am ambitious, to become acquainted with you—to prove to you that I am not unworthy that you should be interested in my behalf—and to testify to you my gratitude.
My first intentions were to go to Canada, whence I could have procured respectable introductions: but since I became acquainted with Madame Maury, and am assured of her evidence in my favor, and as I know the possibility and the disposition which you have to oblige, I do not hesitate to beseech you

on the conditions which I propose, and which I solemnly impose on myself.
I have formerly been in France in the Office of a Chief Prothonotary before I was admitted into the number of Advocates.
Allow me, Sir, to solicit an answer in your name—I will regard that favor as a precious pledge of your kindness, and as the happy presage of my good fortune. I will then immediately set out to convince you of the distinguished, respectful, and extended sentiments with which I am Your Excellencys &ca

Jorre Advocate of the Parlement of Paris.

